



Exhibit 10.1.6
INTEL CORPORATION


RESTRICTED STOCK UNIT AGREEMENT
UNDER THE INTEL CORPORATION 2006 EQUITY INCENTIVE PLAN
(for RSUs granted on or after December 15, 2017 under
the Executive Retention 2YQ RSU program)


1.
TERMS OF RESTRICTED STOCK UNIT

This Restricted Stock Unit Agreement (this “Agreement”), including any special
terms and conditions for your country (located at the end of this Agreement),
the Notice of Grant delivered online by logging into the UBS Once Source website
(the “Notice of Grant”) and the Intel Corporation 2006 Equity Incentive Plan
(the “2006 Plan”), as such may be amended from time to time, constitute the
entire understanding between you and Intel Corporation (the “Corporation”)
regarding the Restricted Stock Units (“RSUs”) identified in your Notice of
Grant.
2.
SIGNATURE

If you are instructed by the administrators of the 2006 Plan to accept this
Agreement  and you fail to do so in the manner specified by the administrators
within 180 days of the Grant Date, the RSUs identified in your Notice of Grant
will be cancelled, except as otherwise determined by the Corporation in its sole
discretion.
3.
VESTING OF RSUs

RSUs will vest in substantially equal tranches on eight quarterly vesting dates,
as specified in the Notice of Grant. Provided that you remain continuously
employed by the Corporation or a Subsidiary from the Grant Date specified in the
Notice of Grant through each vesting date, the vesting tranche allocated to each
vesting date will vest and be converted into the right to receive the number of
shares of the Corporation’s Common Stock, $.001 par value (the “Common Stock”),
except as otherwise provided in this Agreement. If a vesting date falls on a
weekend or any other day on which the Nasdaq Stock Market ("NASDAQ") is not
open, affected RSUs will vest on the next following NASDAQ business day. The
number of shares of Common Stock into which RSUs convert as specified in the
Notice of Grant will be adjusted for stock splits and similar matters as
specified in and pursuant to the 2006 Plan.
RSUs will vest to the extent provided in and in accordance with the terms of the
Notice of Grant and this Agreement. If your status as an Employee terminates for
any reason, except death or Disablement (defined below), prior to the vesting
dates set forth in your Notice of Grant, your unvested RSUs will be cancelled.
4.
CONVERSION INTO COMMON STOCK

Shares of Common Stock will be issued or become free of restrictions as soon as
practicable following vesting of the RSUs, provided that you have satisfied your
tax withholding obligations as specified under Section 9 of this Agreement and
you have completed, signed and returned any documents and taken any additional
action that the Corporation deems appropriate to enable it to accomplish the
delivery of the shares of Common Stock. The shares of Common Stock will be
issued in your name (or may be issued to your executor or personal
representative, in the event of your death or Disablement), and may be effected
by recording shares on the stock records of the Corporation or by crediting
shares in an account established on your behalf with a brokerage firm or other
custodian, in each case as determined by the Corporation. In no event will the
Corporation be obligated to issue a fractional share.
Notwithstanding the foregoing, (i) the Corporation will not be obligated to
deliver any shares of the Common Stock during any period when the Corporation
determines that the conversion of a RSU or the delivery of shares hereunder
would violate any laws of the United States or your country of residence or
employment and/or may issue shares subject to any restrictive legends that, as
determined by the Corporation’s counsel, is necessary to comply with securities
or other regulatory requirements, and (ii) the date on which shares are issued
may include a delay in order to provide the Corporation such time as it
determines appropriate to address tax withholding and other administrative
matters.


1

--------------------------------------------------------------------------------





5.
SUSPENSION OR TERMINATION OF RSU FOR MISCONDUCT

If at any time the Committee of the Board of Directors of the Corporation
established pursuant to the 2006 Plan (the "Committee"), including any
Subcommittee or “Authorized Officer” (as defined in Section 8(b)(vi) of the 2006
Plan) notifies the Corporation that they reasonably believe that you have
committed an act of misconduct as described in Section 8(b)(vi) of the 2006 Plan
(embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the
Corporation, breach of fiduciary duty or deliberate disregard of Corporation
rules resulting in loss, damage or injury to the Corporation, an unauthorized
disclosure of any Corporation trade secret or confidential information, any
conduct constituting unfair competition, inducing any customer to breach a
contract with the Corporation or inducing any principal for whom the Corporation
acts as agent to terminate such agency relationship), the vesting of your RSUs
may be suspended pending a determination of whether an act of misconduct has
been committed. If the Corporation determines that you have committed an act of
misconduct, all RSUs not vested as of the date the Corporation was notified that
you may have committed an act of misconduct will be cancelled and neither you
nor any beneficiary will be entitled to any claim with respect to the RSUs
whatsoever. Any determination by the Committee or an Authorized Officer with
respect to the foregoing will be final, conclusive, and binding on all
interested parties.
6.
TERMINATION OF EMPLOYMENT

Except as expressly provided otherwise in this Agreement, if your employment by
the Corporation or any Subsidiary terminates for any reason, whether voluntarily
or involuntarily, other than on account of death or Disablement (defined below),
all RSUs not then vested will be cancelled on the date of employment
termination, regardless of whether such employment termination is as a result of
a divestiture or otherwise. For purposes of this Section 6, your employment with
any partnership, joint venture or corporation not meeting the requirements of a
Subsidiary in which the Corporation or a Subsidiary is a party will be
considered employment for purposes of this provision if either (a) the entity is
designated by the Committee as a Subsidiary for purposes of this provision or
(b) you are specifically designated as an employee of a Subsidiary for purposes
of this provision.
For purposes of this provision, your employment is not deemed terminated if,
prior to sixty (60) days after the date of termination from the Corporation or a
Subsidiary, you are rehired by the Corporation or a Subsidiary on a basis that
would make you eligible for future Intel RSU grants. In addition, your transfer
from the Corporation to any Subsidiary or from any one Subsidiary to another, or
from a Subsidiary to the Corporation is not deemed a termination of employment.
7.
DEATH

Except as expressly provided otherwise in this Agreement, if you die while
employed by the Corporation or any Subsidiary, your RSUs will become one hundred
percent (100%) vested.
8.
DISABLEMENT

Except as expressly provided otherwise in this Agreement, if your employment
terminates as a result of Disablement, your RSUs will become one hundred percent
(100%) vested upon the later of the date of your termination of employment due
to your Disablement or the date of determination of your Disablement.
For purposes of this Section 8, “Disablement” will be determined in accordance
with the standards and procedures of the then-current Long Term Disability Plan
maintained by the Corporation or the Subsidiary that employs you, and in the
event you are not a participant in a then-current Long Term Disability Plan
maintained by the Corporation or the Subsidiary that employs you, “Disablement”
will have the same meaning as disablement is defined in the Intel Long Term
Disability Plan, which is generally a physical condition arising from an illness
or injury, which renders an individual incapable of performing work in any
occupation, as determined by the Corporation.
9.
TAX WITHHOLDING

To the extent RSUs are subject to tax withholding obligations, the taxable
amount will be based on the Market Value on the date of the taxable event. RSUs
are taxable in accordance with the existing or future tax laws of the country in
which you reside or are employed on the grant or vest dates, or during the
vesting period. Your RSUs may be taxable in more than one country, based on your
country of citizenship and the countries in which you resided or were employed
on the Grant Date, vest date or during the vesting period.
You will make arrangements satisfactory to the Corporation (or the Subsidiary
that employs you, if your Subsidiary is involved in the administration of the
2006 Plan) for the payment and satisfaction of any income tax, social security
tax, payroll tax, social taxes, applicable national or local taxes, or payment
on account of other tax related to withholding obligations that arise by reason
of granting or vesting of RSUs or sale of Common Stock shares from vested RSUs
(whichever is applicable).


2

--------------------------------------------------------------------------------





The Corporation will not be required to issue or lift any restrictions on shares
of the Common Stock pursuant to your RSUs or to recognize any purported transfer
of shares of the Common Stock until such obligations are satisfied.
Unless provided otherwise by the Committee, these obligations will be satisfied
by the Corporation withholding a number of shares of Common Stock that would
otherwise be issued under the RSUs that the Corporation determines has a Market
Value sufficient to meet the tax withholding obligations. In the event that the
Committee provides that these obligations will not be satisfied under the method
described in the previous sentence, you authorize UBS Financial Services Inc.,
E*TRADE Financial Corporate Services, Inc, or any successor plan administrator,
to sell a number of shares of Common Stock that are issued under the RSUs, which
the Corporation determines is sufficient to generate an amount that meets the
tax withholding obligations plus additional shares to account for rounding and
market fluctuations, and to pay such tax withholding to the Corporation. The
shares may be sold as part of a block trade with other participants of the 2006
Plan in which all participants receive an average price. For this purpose,
"Market Value" will be calculated as the average of the highest and lowest sales
prices of the Common Stock as reported by NASDAQ on the day your RSUs vest. The
future value of the underlying shares of Common Stock is unknown and cannot be
predicted with certainty.
You are ultimately liable and responsible for all taxes owed by you in
connection with your RSUs, regardless of any action the Corporation takes or any
transaction pursuant to this Section 9 with respect to any tax withholding
obligations that arise in connection with the RSUs. The Corporation makes no
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, issuance, vesting or settlement of the RSUs or the
subsequent sale of any of the shares of Common Stock underlying the RSUs that
vest. The Corporation does not commit and is under no obligation to structure
the RSU program to reduce or eliminate your tax liability.
10.
RIGHTS AS A STOCKHOLDER

Your RSUs may not be otherwise transferred or assigned, pledged, hypothecated or
otherwise disposed of in any way, whether by operation of law or otherwise, and
may not be subject to execution, attachment or similar process. Any attempt to
transfer, assign, hypothecate or otherwise dispose of your RSUs other than as
permitted above, will be void and unenforceable against the Corporation.
You will have the rights of a stockholder only after shares of the Common Stock
have been issued to you following vesting of your RSUs and satisfaction of all
other conditions to the issuance of those shares as set forth in this Agreement.
RSUs will not entitle you to any rights of a stockholder of Common Stock and
there are no voting or dividend rights with respect to your RSUs. RSUs will
remain terminable pursuant to this Agreement at all times until they vest and
convert into shares. As a condition to having the right to receive shares of
Common Stock pursuant to your RSUs, you acknowledge that unvested RSUs will have
no value for purposes of any aspect of your employment relationship with the
Corporation or a Subsidiary.
11.
DISPUTES

Any question concerning the interpretation of this Agreement, your Notice of
Grant, the RSUs or the 2006 Plan, any adjustments required to be made
thereunder, and any controversy that may arise under this Agreement, your Notice
of Grant, the RSUs or the 2006 Plan will be determined by the Committee
(including any person(s) to whom the Committee has delegated its authority) in
its sole and absolute discretion. Such decision by the Committee will be final
and binding unless determined pursuant to Section 14(e) to have been arbitrary
and capricious.
12.
AMENDMENTS

The 2006 Plan and RSUs may be amended or altered by the Committee or the Board
of Directors of the Corporation to the extent provided in the 2006 Plan.
13.
DATA PRIVACY

You explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of your personal data as described in this document
and any other RSU grant materials (“Data”) by and among, as applicable, the
Corporation, the Subsidiary that employs you and any other Subsidiary for the
exclusive purpose of implementing, administering and managing your participation
in the 2006 Plan.




3

--------------------------------------------------------------------------------





You hereby understand that the Corporation holds certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Corporation, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor for
the purpose of implementing, administering and managing the 2006 Plan. You
hereby understand that Data will be transferred to UBS Financial Services Inc.,
E*TRADE Financial Corporate Services, Inc and any other third parties assisting
in the implementation, administration and management of the 2006 Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than your country. You hereby understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative. You authorize the
Corporation, UBS Financial Services Inc., E*TRADE Financial Corporate Services,
Inc and any other possible recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the exclusive purpose of
implementing, administering and managing your participation in the 2006 Plan,
including any requisite transfer of such Data as may be required to another
broker or other third party with whom you may elect to deposit any shares of
Common Stock acquired under your RSUs. You hereby understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the 2006 Plan. You hereby understand that you may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing your local
human resources representative.


Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or service and career with the Subsidiary that
employs you will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Corporation would not be able
to grant you RSUs or other equity awards or administer or maintain such awards.
Therefore, you hereby understand that refusing or withdrawing your consent may
affect your ability to participate in the 2006 Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you hereby
understand that you may contact the human resources representative responsible
for your country at the local or regional level.


14.
THE 2006 PLAN AND OTHER TERMS; OTHER MATTERS

(a)
Certain capitalized terms used in this Agreement are defined in the 2006 Plan.
Any prior agreements, commitments or negotiations concerning the RSUs are
superseded by this Agreement and your Notice of Grant. You hereby acknowledge
that a copy of the 2006 Plan has been made available to you.

The grant of RSUs to an employee in any one year, or at any time, does not
obligate the Corporation or any Subsidiary to make a grant in any future year or
in any given amount and should not create an expectation that the Corporation or
any Subsidiary might make a grant in any future year or in any given amount.
(b)
To the extent that the grant of RSUs refers to the Common Stock of Intel
Corporation, and as required by the laws of your country of residence or
employment, only authorized but unissued shares thereof will be utilized for
delivery upon vesting in accord with the terms hereof.

(c)
Notwithstanding any other provision of this Agreement, if any changes in law or
the financial or tax accounting rules applicable to the RSUs covered by this
Agreement will occur, the Corporation may, in its sole discretion, (1) modify
this Agreement to impose such restrictions or procedures with respect to the
RSUs (whether vested or unvested), the shares issued or issuable pursuant to the
RSUs and/or any proceeds or payments from or relating to such shares as it
determines to be necessary or appropriate to comply with applicable law or to
address, comply with or offset the economic effect to the Corporation of any
accounting or administrative matters relating thereto, or (2) cancel and cause a
forfeiture with respect to any unvested RSUs at the time of such determination.

(d)
Nothing contained in this Agreement creates or implies an employment contract or
term of employment upon which you may rely.

(e)
Because this Agreement relates to terms and conditions under which you may be
issued shares of Common Stock of Intel Corporation, a Delaware corporation, an
essential term of this Agreement is that it will be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to this Agreement
or the RSUs granted hereunder will be brought in the state or federal courts of
competent jurisdiction in the State of California.

(f)
Notwithstanding anything to the contrary in this Agreement or the applicable
Notice of Grant, your RSUs are subject to reduction by the Corporation if you
change your employment classification from a full-time employee to a part-time
employee.

(g)
RSUs are not part of your employment contract (if any) with the Corporation or
any Subsidiary, your salary, your normal or expected compensation, or other
remuneration for any purposes, including for purposes of computing severance pay
or other termination compensation or indemnity.



4

--------------------------------------------------------------------------------





(h)
In consideration of the grant of RSUs, no claim or entitlement to compensation
or damages will arise from termination of your RSUs or diminution in value of
the RSUs or Common Stock acquired through vested RSUs resulting from termination
of your active employment by the Corporation (for any reason whatsoever and
whether or not in breach of local labor laws) and you hereby release the
Corporation from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then you will be deemed irrevocably to have waived your entitlement to
pursue such claim.

(i)
Notwithstanding any terms or conditions of the 2006 Plan to the contrary, in the
event of involuntary termination of your employment (whether or not in breach of
local labor laws), your right to receive the RSUs and vest in RSUs under the
2006 Plan, if any, will terminate effective as of the date that you are no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
involuntary termination of employment (whether or not in breach of local labor
laws), your right to sell shares of Common Stock that converted from vested RSUs
after termination of employment, if any, will be measured by the date of
termination of your active employment and will not be extended by any notice
period mandated under local law.

(j)
Notwithstanding any provision of this Agreement, the Notice of Grant or the 2006
Plan to the contrary, if, at the time of your termination of employment with the
Corporation,  you are a “specified employee” as defined in Section 409A of the
Internal Revenue Code ("Code"), and one or more of the payments or benefits
received or to be received by you pursuant to the RSUs would constitute deferred
compensation subject to Section 409A, no such payment or benefit will be
provided under the RSUs until the earliest of (A) the date which is six (6)
months after  your "separation from service” for any reason, other than death or
“disability” (as such terms are used in Section 409A(a)(2) of the Code), (B) the
date of your death or “disability” (as such term is used in Section
409A(a)(2)(C) of the Code) or (C) the effective date of a “change in the
ownership or effective control” of the Corporation (as such term is used in
Section 409A(a)(2)(A)(v) of the Code). The provisions of this Section 14(j) will
only apply to the extent required to avoid your incurrence of any penalty tax or
interest under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder. In addition, if any provision of the RSUs would
cause you to incur any penalty tax or interest under Section 409A of the Code or
any regulations or Treasury guidance promulgated thereunder, the Corporation may
reform such provision to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of Section
409A of the Code.

(k)
Copies of Intel Corporation's Annual Report to Stockholders for its latest
fiscal year and Intel Corporation's latest quarterly report are available,
without charge, at the Corporation's business office.

15.
COUNTRY SPECIFIC TERMS AND CONDITIONS

Your RSUs are subject to any special terms and conditions for your country set
forth in this Section. If you relocate to one of the countries included in this
Section, the special terms and conditions for such country will apply to you, to
the extent the Corporation determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.
(a)
Chile. If you are employed in or a resident of Chile, please note: NEITHER INTEL
CORPORATION NOR ANY OF ITS SHARES ARE REGISTERED WITH THE SUPERINTENDENCIA DE
VALORES Y SEGUROS (THE "SVS") NOR SUBJECT TO THE CONTROL OF THE SVS.

(b)
Denmark. If you are employed in or a citizen of Denmark:

(1)The first sentence of Section 6 of this Agreement is replaced with the
following: If you voluntarily terminate your employment with the Corporation or
any Subsidiary for any reason, all RSUs not then vested will be cancelled on the
date of employment termination.
(2)You acknowledge that you received the employer statement in Danish which sets
forth additional terms of the RSUs to the extent that the Stock Option Act
applies.
(c)
France. If you are employed in or a citizen of France:

(1)The first sentence of Section 4 of this Agreement is replaced with the
following: As soon as practicable following the vest dates of the RSUs, shares
of Common Stock will be issued to you. You will be required to hold the shares
of Common Stock until the second anniversary of the Grant Date (or such other
period as is required under the minimum required holding period of the ‘régime
fiscal de faveur’), provided that you have satisfied your tax withholding
obligations as specified under Section 10 of this Agreement and you have
completed, signed and returned any documents and taken any additional action
that the Corporation deems appropriate to enable it to accomplish the delivery
of the shares of Common Stock.


5

--------------------------------------------------------------------------------





(2)By accepting the grant of the RSUs, you confirm having read and understood
the Plan and the Agreement, which were provided in English language. You accept
the terms and conditions of those documents accordingly.
En acceptant cette attribution gratuite d’actions, vous confirmez avoir lu et
compris le Plan et ce Contrat, incluant tous leurs termes et conditions, qui ont
été transmis en langue anglaise. Vous acceptez les dispositions de ces documents
en connaissance de cause.
(d)
The People’s Republic of China. If you are employed in and a citizen of the
People’s Republic of China, you authorize the Corporation to instruct UBS
Financial Services Inc., or any successor plan administrator, to sell all of
your shares of Common Stock that are issued under these RSUs, and are in your
brokerage account established with UBS Financial Services Inc., or any successor
plan administrator on the 90th day following your termination of employment or
as soon as administratively feasible after the 90th day, including termination
of employment due to death, Disablement or Retirement. Furthermore, you
authorize UBS Financial Services Inc., or any successor plan administrator to
send the net proceeds from such sale (after the payment of any tax withholding
amounts and expenses of sale) to the Corporation on your behalf for payment
through payroll, unless the Corporation's counsel determines that local laws do
not necessitate such payments through payroll. The shares may be sold as part of
a block trade with other participants in which all participants receive an
average price.

(e)
Vietnam. If you are employed in or a resident of Vietnam:

(1)You authorize UBS Financial Services Inc., E*TRADE Financial Corporate
Services, Inc. or any successor plan administrator, to sell all of your shares
of Common Stock that are issued under the RSUs, and are in your brokerage
account established with UBS Financial Services Inc., E*TRADE Financial
Corporate Services, Inc. or any successor plan administrator, as soon as
administratively feasible after your termination of employment, death,
Disablement or Retirement.
(2)The second paragraph of Section 6 of this Agreement (pertaining to being
rehired within 60 days of termination) does not apply to you.


By acknowledging this award or your acceptance of this Agreement in the manner
specified by the administrators, you and Intel Corporation agree that the RSUs
identified in your Notice of Grant are governed by the terms of this Agreement,
the Notice of Grant and the 2006 Plan. You further acknowledge that you have
read and understood the terms of the RSUs set forth in this Agreement.
IF YOU ARE INSTRUCTED BY THE ADMINISTRATORS OF THE 2006 PLAN TO ACCEPT THIS
AGREEMENT  AND YOU FAIL TO DO SO IN THE MANNER SPECIFIED BY THE ADMINISTRATORS
180 DAYS OF THE GRANT DATE, THE RSUS IDENTIFIED IN YOUR NOTICE OF GRANT WILL BE
CANCELLED, EXCEPT AS OTHERWISE DETERMINED BY THE CORPORATION IN ITS SOLE
DISCRETION. (SEE SECTION 2 OF THIS AGREEMENT).




6